Citation Nr: 0601480	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  04-32 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an increased rating for residuals of a 
right elbow fracture, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

M. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

A Travel Board hearing was held in September 2005, before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
has been associated with the claims file.  


REMAND

The veteran contends that service connection for PTSD is 
warranted based on in-service stressors.  The veteran also 
maintains that an evaluation in excess of the current 10 
percent rating is warranted for his service-connected 
residuals of an olecranon fracture, right elbow.  

With regard to the claim for service connection for PTSD, it 
is noted that regulations provide that in order for a claim 
for service connection for PTSD to be successful there must 
be (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2005); (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) a link, established by medical 
evidence, between the current symptoms and the claimed in-
service stressor. 38 C.F.R. § 3.304(f) (2005).  Under 38 
C.F.R. § 4.125(a), a diagnosis of a mental disorder, 
including PTSD, must conform to the criteria of the American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV).  

The veteran has reported that his stressors include serving 
in Danang, witnessing explosions, placing dead bodies into 
body bags, serving on perimeter watch and witnessing fights, 
and being involved in a motor vehicle accident in 1968.  His 
service medical records confirm that he was involved in an 
automobile accident in April 1968 and at that time, sustained 
a fracture of the right olecranon of the right elbow.  In 
this regard, it is also noted that service connection is in 
effect for residuals of a non-displaced fracture of the 
olecranon of the right elbow with a 10 percent evaluation.  
Also as a result of the in-service motor vehicle accident, 
service connection for scars of the left side of the forehead 
and right forearm has been established with noncompensable 
evaluations.  

The medical evidence shows that the veteran has received VA 
mental health treatment with diagnoses including alcohol 
dependence, cocaine dependence, substance-induced psychotic 
disorder and PTSD.  Mental health records show a diagnosis of 
PTSD associated with the veteran's military service, 
presumably based on the veteran's self-reported history.  
However, the medical records showing a diagnosis of PTSD do 
not provide the detailed information required to show that 
the veteran meets the criteria for a diagnosis of PTSD under 
the DSM-IV.  Thus, VA's duty to assist also includes 
obtaining an examination to determine whether the veteran has 
PTSD due to a service stressor.  

With respect to both of the veteran's claims, the Board also 
notes that additional records of VA treatment or evaluation 
may be available.  Specifically, the veteran testified during 
the September 2005 Travel Board hearing that current, 
pertinent treatment records related to his service-connected 
residuals of a fracture of the olecranon, right elbow are 
available, including records of a possible surgery to treat 
the condition.  Thus, remand to obtain any additionally 
relevant VA records must be accomplished prior to 
adjudication by the Board.  In addition, the most recent VA 
examination in connection with the service-connected right 
elbow disorder was conducted in 2003.  The veteran has 
indicated that his condition has worsened since that time and 
thus, an additional VA examination is warranted to determine 
the current nature and extent of his service-connected 
disability.  

Accordingly, this appeal is remanded to the RO or the Appeals 
Management Center (AMC) in Washington, D.C. for the following 
actions:  

1.  The RO or the AMC should obtain 
copies of all relevant VA medical records 
for the period since August 2004.  In 
addition, the RO or the AMC should 
request the veteran to submit any 
pertinent evidence in his possession and 
to provide identifying information and 
any necessary authorization to enable VA 
to obtain any other records, not already 
associated with the claims folder, 
pertaining to post-service treatment or 
evaluation of the veteran for psychiatric 
problems or to treatment or evaluation of 
the veteran's right elbow disability 
during the period of the claim.  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in obtaining any 
such evidence, it should so inform the 
veteran and his representative and 
request them to submit the outstanding 
evidence.  

3.  The RO or the AMC should undertake 
any further development it determines to 
be warranted to verify any of the claimed 
stressors.  

4.  Then, the veteran should be afforded 
a VA psychiatric examination in order to 
determine whether the verified stressor 
events (and only those verified 
stressors) in service have resulted in 
PTSD under the diagnostic criteria of the 
American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, 
Washington, D.C., 1994 (DSM-IV).  The 
examiner must review the claims file 
before completing the examination report.  
A diagnosis of PTSD under the DSM-IV 
criteria should be made or ruled out.  If 
PTSD is diagnosed, the examiner should 
identify the specific stressor(s) 
supporting the diagnosis.  If PTSD is not 
diagnosed, the examiner should explain 
why the veteran does not meet the 
criteria for this diagnosis.  The 
rationale for all opinions expressed 
should be set forth by the examiner.  

5.  The veteran should also be afforded a 
VA examination by a physician with the 
appropriate expertise to determine the 
current severity of the veteran's 
service-connected right elbow disorder.  
The claims folder and this remand must be 
made available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.  

All symptomatology due to the service-
connected right elbow disability should 
be described in detail.  In reporting the 
results of range of motion testing, the 
examiner should identify any objective 
evidence of pain and the specific 
excursion(s) of motion, if any, 
accompanied by pain.  To the extent 
possible, the examiner should assess the 
degree of severity of any pain.

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.  The rationale for all opinions 
expressed should also be provided.

6.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.  

7.  Then, the RO or the AMC should 
readjudicate the issues on appeal based 
on a de novo review of all pertinent 
evidence and without regard to any prior 
decisions on these claims.  

8.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO or the AMC should 
issue a supplemental statement of the 
case to the veteran and his 
representative and afford them the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate 
consideration.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).   
 
 
 
 

